UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7309



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO SORTO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-251-A, CA-99-854-AM)


Submitted:     December 16, 1999         Decided:    December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Mario Sorto, Appellant Pro Se. Rebeca Hidalgo Bellows, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Sorto seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999),

and denying his motion for reconsideration.   We have reviewed the

record and the district court’s opinions and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Sorto, Nos. CR-96-251-A; CA-99-854-AM (E.D. Va.

July 1 & Sept. 9, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2